Citation Nr: 0515310	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  99-04 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or by reason of being housebound.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to January 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 RO decision, which denied SMC based 
on the need for regular aid and attendance of another person 
or at the housebound rate.  

This case also comes to the Board on appeal of a May 2002 RO 
decision, which denied service connection for heart disease 
claimed as secondary to service-connected diabetes mellitus.  

It is noted that in a memorandum dated in March 2005, the 
veteran's representative, AMVETS, revoked its power of 
attorney for the veteran.  At present, the veteran is 
unrepresented, but he is hereby notified that he may appoint 
another representative to represent him in the current appeal 
before the Board.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain contemporary medical opinions as to the nature 
and etiology of the heart disability and as to whether there 
is a need for regular aid and attendance.

In regard to the first issue of secondary service connection 
for heart disease, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), but only to the degree of disability over 
and above the degree of disability that would exist without 
such aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448.

It appears from a preliminary review of the claims file that 
there are conflicting medical opinions from VA examiners.  
The veteran underwent VA examinations in January 2002 and 
December 2004, in regard to the nature, etiology, and 
severity of diabetes mellitus.  In January 2002, a VA 
examiner diagnosed ischemic heart disease, stating that it 
had manifested shortly after the onset of diabetes.  In 
December 2004, a VA examiner opined that while the veteran's 
hypertension was a complication of his diabetes, his coronary 
artery disease predated his diagnosis of diabetes mellitus 
and had not been aggravated by diabetes at that time.  With a 
view toward reconciling these two opinions and to address the 
question of whether the veteran's heart disease is the 
proximate result of, or aggravation by, diabetes mellitus, 
the veteran should undergo a VA cardiovascular examination.  

Moreover, it is noted that the VA examination report of 
December 2004, which contains evidence pertinent to the heart 
disease claim on appeal, was not considered by the RO in 
relation to the appealed issue.  As the file also does not 
contain a waiver of RO initial consideration of such report, 
it must be returned to the RO for review.  38 C.F.R. § 19.37.  

In regard to the second issue, SMC at the aid and attendance 
rate is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).
 
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the  claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only  necessary that the evidence establish 
that the claimant is so  helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  

A preliminary review of the claims file indicates that in 
February 2003 the veteran underwent a VA examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  The Board finds that it is incomplete and does 
not adequately address the veteran's restrictions in light of 
whether the regular aid and attendance of another is 
required.  The veteran and his wife maintain that, after 
February 1, 1997, when the RO terminated his SMC based on the 
need for regular aid and attendance, the veteran was still 
bedridden and unable to walk.  While he has since improved to 
some degree, as evidenced by an August 2000 VA examination 
indicating his ability to drive and walk with a cane, they 
contend that the veteran still requires help with activities 
of daily living such as bathing and dressing.  

Based on the above, a new VA examination is in order to 
assess the veteran's current need for care.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo a VA cardiovascular 
examination in order to ascertain the 
nature and etiology of his heart disease.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  The 
examiner's attention is directed, in 
part, to the previous VA examination 
reports of January 2002 and December 
2004, which assess the veteran's diabetes 
mellitus.  The examiner is requested to 
render an opinion as to the likely date 
of onset and etiology of the veteran's 
currently diagnosed heart disease.  In 
that regard, the examiner should opine as 
to whether it is more likely than not or 
less likely than not that (a) heart 
disease is proximately due to or the 
result of the service-connected diabetes 
mellitus, or (b) heart disease 
permanently worsened in severity due to 
the service-connected diabetes mellitus.  
A complete rationale for all opinions 
expressed should be provided.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
his ability to leave his home and to care 
for his basic needs without assistance.  
All indicated studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder be provided to the 
examiner for review prior to the 
examination.  All of the veteran's 
medical conditions should be evaluated, 
to include heart disease, plasmacytoma of 
the second lumbar vertebra with 
compression fracture, diabetes mellitus, 
bilateral carpal tunnel syndrome, 
peripheral neuropathy of the lower 
extremities, postherpetic neuralgia of 
the L1 distribution on the right, and 
diabetic retinopathy.  The examiner is 
requested to identify whether any of 
these disabilities, or combination 
thereof, prevent the veteran from caring 
for himself, (such as due to an inability 
to dress or undress himself, or to keep 
himself ordinarily clean and presentable, 
or to attend to the wants of nature); or 
from protecting himself from the hazards 
of daily life.  The examiner is requested 
to explain the rationale for any opinion 
given. 

3.  The RO should readjudicate the 
veteran's claims, based on a review of 
the entire evidentiary record to include 
the VA examination report of December 
2004.  If the decision remains adverse to 
the veteran, the RO should provide him 
with a supplemental statement of the case 
and the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



